                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

CITY OF BENKELMAN, NEBRASKA, A
Political Subdivision;
                                                            7:15CV5003
                   Plaintiff,

      vs.                                                     ORDER

LAYNE CHRISTENSEN COMPANY, A
Delaware Corporation;

                   Defendant.


      IT IS ORDERED that the unopposed motion to withdraw filed by Ryan C.
Carson, as counsel of record for Plaintiff, (Filing No. 95), is granted.


      Dated this 24th day of January, 2019.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
